Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, the claim ends with “and a bandwidth of at least about nm” without providing a number. Obviously, this renders the scope indefinite. From the specification the examiner has determined the bandwidth should be 100 nm and for purposes of prosecution will treat the claim as such. 

Claim Rejections - 35 USC § 102	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabushiki Kaisha TOPCON (EP 2425763 A1) (Topcon) (Cited in IDS).
Regarding Claims 1 & 14, Topcon discloses an ophthalmic system (Fig. 1), comprising: 
	an optotype generator (39) configured to provide a direct optical stimulus (Landolt ring) to a retina of an eye (Paragraph 78), wherein an angle of incidence of the direct optical stimulus upon the retina may be adjusted (Paragraph 134); and 
an optical coherence tomography (OCT) imaging system (100) configured to generate OCT images of the retina of the eye in response to the direct optical stimulus (Paragraphs 139 & 148-150).
	Regarding Claims 2 & 15, Topcon discloses the aforementioned. Further, Topcon discloses a camera (38) configured to capture a plurality of images of the eye (Paragraph 39).
	Regarding Claim 3, Topcon discloses the aforementioned. Further, Topcon discloses wherein the OCT imaging system comprises a swept-frequency laser (Paragraph 32).
	The limitations of claim 14 are also met by this disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-13 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topcon.
	Regarding Claim 4, Topcon discloses the aforementioned. Further, Topcon discloses wherein the laser is centered between about 1020 and 1080 nm (Paragraph 51) but fails to explicitly disclose the laser has a sweep rate of above about 100 kHz and a bandwidth of at least about 100 nm;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with the laser has a sweep rate of above about 100 kHz and a bandwidth of at least about 100 nm because swept source OCT is a common variant of OCT that provides such benefits as negating the need to move the mirror during measurement thus reducing noise during measurement and improving the speed of the measurement. 
Regarding Claim 5, Topcon discloses the aforementioned but fails to explicitly disclose a spectrally balanced interferometer topology;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with a spectrally balanced interferometer topology because balanced detection in SS-OCT is used to suppress background noise and autocorrelation artifacts thus improving the signal to noise ratio of the detection.  
Regarding Claims 6 & 16, Topcon discloses the aforementioned but fails to explicitly disclose wherein the direct optical stimulus produced by the optotype generator comprises three channels wherein each channel is composed of a primary color;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with wherein the direct optical stimulus produced by the optotype generator comprises three channels wherein each channel is composed of a primary color because LCDs, as disclosed, commonly present multiple colors in the optical range (i.e. RGB) and it would be common sense to use light in the wavelength ranges that stimulate the human eye. 
Regarding Claims 7 & 17, Topcon discloses the aforementioned but fails to explicitly disclose wherein the optotype generator further comprises at least one of: a selectively controllable shutter configured to control a projection of light among a plurality of primary colors; and a direct light source and a filter capable of producing the primary color via secondary filtration of the direct light source;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with wherein the optotype generator further comprises at least one of: a selectively controllable shutter configured to control a projection of light among a plurality of primary colors; and a direct light source and a filter capable of producing the primary color via secondary filtration of the direct light source because LCD construction is typically a white light backlight that is filtered to present different colors and one of such construction would be chosen based upon availability of parts. 
Regarding Claims 8 & 18, Topcon discloses the aforementioned but fails to explicitly disclose an integrated pupil tracking system configured to provide control of an entry position to the pupil;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with an integrated pupil tracking system configured to provide control of an entry position to the pupil because pupil movement can cause errors in the measurement and tracking helps improve the signal to noise ratio by reducing such errors. 

Regarding Claim 9, Topcon discloses the aforementioned but fails to explicitly disclose wherein at least one of the optotype generator and the OCT imaging system comprises a Badal optometer configured to facilitate adjustment of a focus of the direct optical stimulus;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with wherein at least one of the optotype generator and the OCT imaging system comprises a Badal optometer configured to facilitate adjustment of a focus of the direct optical stimulus because Topcon does disclose a focus optical system (60) for matching the focus with respect to the eye and a Badal Optometer is a tool useful in monitoring a refractive state of the eye and thus focus therefore such a device may be chosen to perform this function based upon availability of parts. 
Regarding Claims 10 & 19, Topcon discloses the aforementioned but fails to explicitly disclose wherein the optotype generator is configured to modulate a frequency or intensity of the direct optical stimulus;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with wherein the optotype generator is configured to modulate a frequency or intensity of the direct optical stimulus because there is a well known relationship between visual acuity and both frequency and intensity of the light and varying these conditions can be used to accurately measure visual acuity. 

Regarding Claims 11 & 20, Topcon discloses the aforementioned but fails to explicitly disclose wherein the frequency or intensity of the direct optical stimulus is modulated via at least one of a chopper, acoustic optic, or an electro optic modulator;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with wherein the frequency or intensity of the direct optical stimulus is modulated via at least one of a chopper, acoustic optic, or an electro optic modulator because these are all commonly known parts for achieving the effect of modulating the intensity and/or frequency of light and would be chosen based upon cost and availability of parts. 

Regarding Claims 12 & 13, Topcon discloses the aforementioned but fails to explicitly disclose an electrically controllable birefringent element; wherein the electrically controllable birefringent element comprises a polarizer and waveplate;
Topcon does disclose a polarization correction element which is a waveplate (Paragraph 54) but not that is electrically controllable;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Topcon with an electrically controllable birefringent element; wherein the electrically controllable birefringent element comprises a polarizer and waveplate because having a polarization element that is electrically controllable allows for the maintaining matching polarization states between the reference and measurement light where the measurement light polarization may vary due to the sample under inspection this allows for a better signal to noise ratio in the measurement. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
August 2, 2022

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877